Title: Thomas Jefferson to Thomas T. Hewson, 18 January 1811
From: Jefferson, Thomas
To: Hewson, Thomas T.


          
            Sir
            Monticello
          Jan. 18. 1811.
          
           Our last post brought me your favor of the 8th instant informing me that the American Philosophical society had done me the honor of reelecting me to the Presidential chair of the society. I beg leave through you, Sir, to renew my thanks for these repeated proofs of their good dispositions towards me. no one can feel with more sensibility the  object obligations imposed by the suffrage of so distinguished a body, nor more sincere desires of being useful to the institution. presenting to them the assurances of my dutiful respects, I pray you to accept for yourself those of my particular acknolegements for the obliging terms in which you are so good as to communicate the will of the society, and of my great respect & consideration
          
        Th: Jefferson
        